Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is responsive to applicant’s amendment filed 3/9/2022.
Claims 1, 3-6, 8-19, 22, and 38 are pending. 
The previous rejection of claims 1-6, 12-19 and 22 under 35 U.S.C. 103 as being unpatentable over Vaughn et al. (US2015/0329767) is withdrawn in view of applicant’s amendment.
The previous rejection of claims 8-11 and 38 under 35 U.S.C. 103 as being unpatentable over Vaughn et al. (US2015/0329767) in view of Borst et al. (US 2013/0137622) is maintained in view of applicant’s amendment.
The previous rejection of claims 1-6, 12-19, and 22 under 35 U.S.C. 103 as being unpatentable over Champagne et al. (US 20140284057) is withdrawn in view of applicant’s amendment.
The previous rejection of claims 8-11 and 38 under 35 U.S.C. 103 as being unpatentable over Champagne et al. (US20140284057) further in view of Borst et al. (US 2013/0137622) is withdrawn in view of applicant’s amendment.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/9/2022 has been considered by the examiner. Initialed copies accompany this action.
Declaration
The Declaration under 37 CFR 1.132 filed 3/9/2022 is insufficient to overcome the rejection of claims 1, 3-6, 8-19, 22, and 38 based upon Vaughn et al. (US2015/0329767) and Champagne et al. {US20140284057) as set forth in the last Office action because the declaration does not establish the required nexus between the merits of the claimed invention and the evidence of secondary considerations (MPEP 716.01(b)). The declaration recites that corrosion inhibition packages according to the present invention have superior corrosion inhibition and/or prevention properties relative to the compositions disclosed by the prior art references of record (items 4, 11) and Champagne and Vaughn do not teach that their emulsions are stable over the full range of temperatures that may be encountered downhole (item 12).  However, applicant has not met the burden of providing evidence establishing that unexpected results.  Any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  An affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979).  The declaration also recites that it is considered desirable in the art to avoid promoting the formation of crude oil emulsions by introducing into the well any fluid that would promote formation of such emulsions, particularly surfactants that enable the formation of water-in-oil emulsions (items 7-10).  However, water and surfactants that are included in the teachings of the Champagne and Vaughn (in view of Fan and Borst) are also included in the corrosion inhibition packages according to the present invention.  See examples FCI-B2a (D) and FCI-B2a (DM) in Table 5 of the present specification.  Therefore, there was no adequate basis for reasonably concluding that differences between the claimed invention and the prior art are significant that would result in the alleged unexpected results.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 3-6, 8-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially” in claim 1 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The term "substantially" is often used in conjunction with another term to describe a particular characteristic of the claimed invention.  However, “substantially free of water” as recited in the claim renders indefinite because one of ordinary skill in the art cannot ascertain the scope of the claim, and the specification lacks some standard for measuring the degrees intended.
Claim Rejections - 35 USC § 103
Claims 1, 3-6, 12-17, and 40-42 are rejected under 35 U.S.C. 103 as being unpatentable over Vaughn et al. (US2015/0329767) in view of Fan et al. (US8,858,717).
Regarding claim 1, Vaughn discloses a composition (an emulsion or microemulsion) for use with an aqueous acid composition (well-treatment fluid, para 0114 and 0133), said composition comprising: a terpene (para 0061-0065), propargyl alcohol (para 0088); a combination of two or more surfactants encompasses cationic surfactants, anionic surfactants, amphoteric surfactants, nonionic surfactants, zwitterionic surfactants, and mixtures thereof (para 0070); and a solvent (alcohol, para 0080).  Vaughn does not disclose the terpene is selected from the group consisting of citral and ocimene.  Fan discloses using citral and ocimene for inhibiting, reducing, or preventing corrosion from surfaces contacted by sulfur-containing materials such as refinery equipment and compositions contain citral and ocimene can also have applications in drilling, downhole operations (col 1, ln 66-col 2, ln 60). Therefore, it would have been obvious to one of ordinary skill in the art before the filling date of the invention to use citral and ocimene in place of the terpene in the composition of Vaughn to provide effectiveness in reducing, preventing, or inhibiting corrosion.  The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
Regarding claims 3-6 and 12, Vaughn discloses the amphoteric surfactant including sultaines (cocamidopropyl hydroxysultaine), betaines (cocamidopropyl betaine) (para 0075).
Regarding claim 13, Vaughn discloses the solvent including methanol, ethanol, isopropanol, and combinations thereof (para 0080).
Regarding claim 14, Vaughn discloses the terpene is present in an amount raining from 5 to 30% by volume of the total volume of the composition (para 0030).
Regarding claim 15, Vaughn discloses the propargyl alcohol is present in an amount ranging from 5 to 30% by volume of the total volume of the composition (para 0030).
Regarding claim 16, Vaughn discloses the amphoteric surfactant is present in an amount raining from 5 to 30% by volume of the total volume of the composition (para 0074).
Regarding claim 17, Vaughn discloses the solvent (alcohol) is present in an amount raining from 5 to 30% by volume of the total volume of the composition (para 0081).
Regarding claim 18, Vaughn discloses a composition comprising an acidic solution (dilution fluid, para 0015), a concentrate comprising a terpene (para 0061-0065), propargyl alcohol (para 0088); a combination of two or more surfactants encompasses cationic surfactants, anionic surfactants, amphoteric surfactants, nonionic surfactants, zwitterionic surfactants, and mixtures thereof (para 0070); and a solvent (alcohol, para 0080). Vaughn discloses the concentrate may be added to a dilution fluid in any suitable amount. In embodiments wherein the concentrate does not comprise a solvent or an aqueous phase, the concentrate may be present in an amount between about 0.1 and about 50 gallons per thousand gallons (gpt) per dilution fluid, or between0.1 and about 100 gpt, or between about 1 and about 50 gpt, or between about 5 and about 50 gpt, or between about 10 and about 30 gpt (para 0106).
Regarding claims 19 and 22, Vaughn discloses the composition comprising hydrochloric acid, formic acid and hydrofluoric acid (para 0110).
Claims 8-11 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Vaughn et al. (US2015/0329767) in view of Fan et al. (US8,858,717) as applied above, further in view of Borst et al. (US 2013/0137622).
Vaughn in view of Fan discloses the composition as described above and is incorporated herein by reference. Vaughn does not disclose the anionic surfactant is a dicarboxylic surfactant including sodium lauriminodipropionate (or B-alaninate N-(2-carboxyethyl)-N-dodecyl- sodium salt). Borst discloses a corrosion inhibitor composition comprising sodium lauriminodipropionate (para 0045, 0060). It would have been obvious to one of ordinary skill in the art before the filling date of the invention to use the surfactant sodium lauriminodipropionate taught by Borst to the composition of Vaughn to provide effectiveness against corrosion. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
Claims 1, 3-6, 12-19, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Champagne et al. (US 20140284057, hereinafter Champagne) in view of Fan et al. (US8,858,717).
Regarding claim 1, Champagne discloses a microemulsion composition comprising: a terpene (para 0061-0065), propargyl alcohol (para 0088); a combination of two or more surfactants encompasses cationic surfactants, anionic surfactants, amphoteric surfactants, nonionic surfactants, zwitterionic surfactants, and mixtures thereof (para 0070); and a solvent (alcohol, para 0080).  Champagne does not disclose the terpene is selected from the group consisting of citral and ocimene.  Fan discloses using citral and ocimene for inhibiting, reducing, or preventing corrosion from surfaces contacted by sulfur-containing materials such as refinery equipment and compositions contain citral and ocimene can also have applications in drilling, downhole operations (col 1, ln 66-col 2, ln 60). Therefore, it would have been obvious to one of ordinary skill in the art before the filling date of the invention to use citral and ocimene in place of the terpene in the composition of Champagne to provide effectiveness in reducing, preventing, or inhibiting corrosion.  The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
Regarding claim 3, Champagne discloses the at least one amphoteric surfactant is selected from the group consisting of a sultaine surfactant, a betaine surfactant, and combinations thereof (para 0076).
Regarding claim 4, Champagne discloses the sultaine surfactant and betaine surfactant are selected from the group consisting of an amido betaine surfactant; an amido sultaine surfactant; and combinations thereof (para 0076).
Regarding claims 5-6, Champagne discloses the amido betaine surfactant is cocamidopropyl betaine (para 0076).
Regarding claim 12, Champagne discloses the surfactant is cocoamidopropyl betaine (para 0076).
Regarding claim 13, Champagne discloses the solvent is selected from the group consisting of isopropanol, methanol, ethanol, 2-butoxyethanol, diethylene glycol, Di-n-hexyl-ether; and combinations thereof (para 0031, 32, 39).
Regarding claims 14-17, Champagne discloses the microemulsion comprises between about 2 wt% and about 70 wt % of one or more additional surfactants, between about 1 wt % and about 80 wt % of a solvent (e.g., terpene), between about 10 wt % and about 40 wt % of a mutual solvent (e.g., alcohol), and between about 1wt % and about 30 wt % other additives (corrosion inhibitor).
Regarding claim 18, Champagne discloses the microemulsion comprising an acidic solution (para 0101), from about 0 wt %to about 70 wt % (para 0032).

Regarding claim 19, Champagne discloses the microemulsion comprising formic acid (para 0101).
Regarding claim 22, Champagne discloses the acidic solution comprising hydrochloric acid (para 0101).
Claims 8-11 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Champagne et al. {US20140284057) in view of Fan et al. (US8,858,717) as applied above, further in view of Borst et al. (US 2013/0137622).
Champagne in view of Fan discloses the composition as described above and is incorporated herein by reference. Champagne does not disclose the anionic surfactant is a dicarboxylic surfactant including sodium lauriminodipropionate (or B-alaninate N-(2-carboxyethyl)-N-dodecyl- sodium salt). Borst discloses a corrosion inhibitor composition comprising sodium lauriminodipropionate (para 0045, 0060). It would have been obvious to one of ordinary skill in the art before the filling date of the invention to use the surfactant sodium lauriminodipropionate taught by Borst to the composition of Champagne to provide effectiveness against corrosion. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
Response to Arguments
Applicant’s arguments with respect to rejections over Vaughn and Champagne and Vaughn and Champagne in view of Borst have been considered but are moot because the arguments do not specifically apply to the new ground of rejections.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAIDUNG D NGUYEN whose telephone number is (571)270-5455.  The examiner can normally be reached on M-Th: 10a-3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAIDUNG D NGUYEN/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        
5/16/2022